 JACK-IN-THE-BOX109Foodmaker,Inc., d/b/a Jack-in-the-BoxandTerrenceRyan.Case 29-CA-2577September 18, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn May 31, 1972, Trial Examiner Phil Saundersissued the attached Decision in this proceeding.Thereafter, General Counsel filed exceptions and asupporting brief, and Respondent filed an answeringbrief to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings,' and conclusions and toadopt his recommended Order.ORDERed full opportunity to be heard, to introduce relevant evi-dence, and to present oral argument. Both the Respondentand the General Counsel filed briefs?Upon the record and from my observation of the wit-nesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation,and at alltimes material hereto has maintained an office and a placeof businessat 35-41 Junction Boulevard,Astoria, in theBorough of Queens,Cityand Stateof New York,hereincalled the Corona restaurant,and at various other places ofbusiness throughout the United States, including California,where it is, and has been at all times material herein,contin-uously engaged in the operation of a chain of restaurants.During its past fiscal year the Respondent derived grossrevenues therefrom in excess of $500,000, and during thesame period it purchased and caused to be transported anddelivered to its various places of business food and othergoods and materials valued in excess of $50,000, of whichgoods and materials valued in excess of said amount trans-ported and delivered to its places of business in interstatecommerce directly from States of the United States otherthan the State in which they are located.I, find the Respon-dent is engaged in commerce within the meaning of Section2(6) and 2(7) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Foodmaker, Inc., d/b/a Jack-In-The-Box, Astoria, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.'The General Counsel has excepted to certain credibility findings madeby the Trial Examiner.It is the Board's establishedpolicy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clear pre-ponderance of all the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd. 188 F 2d362 (C.A3)We have carefully examined the record and find no basis forreversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trial Examiner: The charge was filedby Terrance Ryan on October 19, 1971,' alleging that Food-maker, Inc., d/b/a Jack-In-The-Box, herein the Respon-dent or Company, violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. The complaintisdated December 30.Pursuant to notice,a hearing was held before me andall parties were represented at the hearing and were afford-1All dates are 1971 unless stated otherwiseItTHE LABORORGANIZATION INVOLVEDLocal 20408, United Warehouse, Industrial and Affil-iated Trades Employees Union, herein called the Union, isa labor organization within the meaning of Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESBriefly, the complaint alleges that during periods fromMay through August there were various instances of inter-rogations and threats, and in early July it is alleged theemployees were directed to refrain for their organizationalefforts during nonworking time. It is further alleged thatsince June 3 the Respondent instituted stricter rules con-cerning working conditions, that on or aboutJuly14 theRespondent discriminatory demoted Terrance Ryan, that inSeptember the Company enforced its rule regarding late-ness of employees against Ryan but not against other em-ployees,and finally that the Company unlawfullydischarged Terrance Ryan.This record shows that organizing activities at theRespondent's Corona restaurant started in late March andthat Ryan was the initial contact and indicated his interestand willingnessto assistin these organizational efforts. Dur-ing conversations between Ryan and Union OrganizerSkelse Brown, it was ascertained the employees felt therewas "room for improvement" in their working conditions,and as a result Ryan agreed to take a petition to other2Respondent'smotion of March 16,1972, to correctthe transcript ishereby granted199 NLRB No. 19 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the Corona restaurant and try to convincethem to sign this petition authorizing the Union as theirrepresentative. Employees Ron King and Kenneth Dowlingalso agreed to help Ryan circulate this petition. Seven em-ployees signed the petition which was then returned toBrown.3Sometime in May, Skelse Brown instructed Ryan,King, and Dowling to make up a list of grievances or de-mands the employees wanted presented to the Company.The list was compiled, but was inadvertently left at therestaurant and was discovered by Supervisors Lem Poatesand Jim Ward, and Poates then asked Ryan "What's thisUnion stuff all about." Ward testified he had never seen alistof grievances, and never observed Poates questioningRyan about such a list. Poates said he never interrogatedRyan about this matter.Even accepting Ryan's version of this incident, I amnot so sure that an isolated and single inquiry as to "What'sthisUnion stuff all about" should be deemed an unlawfulinterrogation concerning the origin of the Union's propos-als, and especially so without any additional questions beingasked or inquiries made. After Ryan flatly denied knowinganything about the grievances, he immediately left andnothing else was said nor were there any other inquiries. Ihereby dismiss this allegation as lacking sufficient proof andspecificity.On May 13, 25, and 31, Respondent's District Coor-dinator Dave Zerwas held meetings with employees at theCorona restaurant, and on each occasion delivered prepar-ed speeches.5 The General Counsel contends and allegesthat in these speeches the Respondent threatened more ar-duous working conditions and stricter enforcement of workrules because of union activity. However, in my opinionthere is nothing in the prepared talks violative of freespeech. Zerwas testified that while he may have omittedsome words in the prepared speeches, he did not add wordsand specifically denied any utterances as to stricter workrules if the Union won out. Ryan's testimony is to the effectthe employees were told by Zerwas that if the Union didcome in there would be stricter enforcement .6 From all thecircumstances and testimony pertaining to the incident Ibelieve Zerwas, and accordingly this allegation in the com-plaint is hereby dismissed.'It is alleged that the Respondent directed employees torefrain from organizing on nonworking time and issuedreprimands for doing so. This record shows that in themonths following the initial organizing period Ryan contin-3On April 19, the Union fileda petitionfor anelection, andinMay theparties signed a stipulation for a consentelection. Anelection was then heldon June 2 whichwas wonby the Union, andsoon thereafterthe Union wascertified as the bargaining representative of the dining roomemployees work-ing for Respondentat its Coronarestaurant.Altogether the Respondent hasabout 42 restaurantsor storesin the greaterNew York areaThe recordalso contains one or two statements to the effectthat on thisoccasionRyanwas questionedabout the Union, but, of course, such testimo-ny is purely conclusionary and ofno value in this instance.5RespExhs 33, 34, and 356 In this respect the parties stipulated that Zerwastold employees "Thatif theUnion getsin we canfollow every rule strictly."7The General Counsel also produced testimony through Kenneth Dowl-ing as to what Zerwastold employeeson the occasions in question,but thebest Dowlingcould recallwas aremark"insinuating" that the Companywould go by the rules if the Union got in.ued to participate in activities of the Union by visiting otherrestaurants of the Respondent during his free time alongwith Skelse Brown and other organizers. Ryan stated thatduring the week of June 28 he was not scheduled to workon Thursday, July 1, or on Friday, July 2, but, neverthelessdid work on Thursday because the restaurant was short-handed, and that when he left on Thursday the postedschedule for the week was still blank for Thursday andFriday, indicating that he was to have these days off. OnFriday, July 2, Ryan went with Brown to the Respondent'srestaurant on Astoria Boulevard to apparently help in or-ganizing the employees there, but shortly after his arrival hewas notified that Jim Ward (since June 3 the manager of theCorona restaurant where Ryan was employed) wanted totalk to him on the phone. Ward then asked Ryan what hewas doing at the Astoria restaurant as he should be working,but Ryan replied that it was his regular day off and refusedto work as he had made other plans. Jim Ward testified thatRyan was scheduled to work Monday through Friday andthat Ryan had asked to be off on Sunday, July 4. There isalso conflicting testimony in this record as to the postedschedule for the week in question. Ryan stated that theschedule as originally posted had been altered so as to showhim working on Thursday and Friday. Ward maintainedthat the schedule showed Ryan working on Friday and thishad been written in earlier during the week and Ryan knewthis.8Subsequent to the above, Ryan received a writtenmemo from Supervisor Zerwas reprimanding him for failingto show up for work on July 2.Iwill credit Ward's testimony that Ryan was scheduledto work on Friday, July 2, and therefore management hadevery right in attempting to ascertain why he was not atwork, and this apparently was as far as Ward went. Inaccordance with the above, the record is devoid of anyreliable testimony in support of the allegation that the Com-pany directed employees to refrain from organizing on non-working time.It is also alleged that, in August, Ward interrogatedemployees and also threatened reprisals if employees wenton strike. In support of this allegation Ryan testified that inAugust Manager Ward asked him how much the Union waspaying him to help organize the Respondent's stores. Ryanreplied that if he kept up this kind of "harassment" theemployees would strike, and Ward then told him if he reallywanted to "harass" he would have Ryan clean the restau-rant "with a tooth brush." Ward also informed Ryan thatitwould take more than picket signs to stop him and his"boys" from crossing the picket line, and further told Ryanhe might have a few of his "boys from Brooklyn work here"and they might not like Ryan because "of the color" of hisskm-Ryan is white and Ward is black? It is most apparentto me that on this particular occasion Ward and Ryan wereengaged in a somewhat heated and freewheeling discussionof the Union and future possibilities, and admittedly, Wardmade several statements in respect thereto, and, therefore,Iwill credit Ryan's version and in accordance find that'G. C Exh 59Ward denies he made anythreats toRyan However, he does admitsaying that Ryan did not know what harassmentwas, andthat in the MarineCorps he (Ward) had cleaned cracks with a toothbrush, and also telling Ryanhe could get a couple of friends to work for him who wouldcross a picketline. JACK-IN-THE-BOX,Ward did engage in an unlawful interrogation and alsomade threats of reprisals for engaging in union activities.Terrance Ryan started his employment at the Coronarestaurant in February, and after serving 4 or 5 weeks as a"grillman" he was promoted to the job of night mana-ger.10 The main reason for Ryan's discharge was because ofhis excessive lateness in reporting to work.On the date of the election, June 2, Ryan served as theunion observer, and after the election Supervisor Zerwaswas notified by Skelse Brown that Ryan would be the shopsteward in the Corona restaurant. On June 3, Jim Ward wasassigned to be the manager of the Corona restaurant. Itappears that prior to the election and before Ward becamemanager, Ryan got along fairly well, but he admitted thatduring May he had been caught by Zerwas looking out ofthe restaurant with binoculars, admitted that Zerwas hadseen him with a Playboy magazine on the counter, and alsoadmitted that the former manager of the Corona restaurantinsisted he get a haircut. It appears that other demands forshort hair were again made at later times. From my observa-tions of Ryan while appearing before me, it is quite noticea-ble that he was not impressed with any requests orinstructions to get his hair cut, and by this record it is readilyapparent that in the restaurant business long hair does pre-sent additional health problems.On June 3, his first day as manager, Ward issued threewritten reprimands or discipline slips against Ryan. One forleaving a carport window open, another for taking an unau-thorized break and smoking in the patio area of the restau-rant when there was cleanup work to do, and the third forplaying a radio in the restaurant and not having his fulluniform on. On June 8, Ward issued a reprimand slipagainst Ryan for leaving the front door open or unlocked,and on June 10 issued another reprimand slip for being anhour late with no excuses given.On June 19, the Corona restaurant was robbed of$231.21, and Ryan was the night manager at the time. Ad-mittedly, one of his duties was to take care of the cash, butRyan testified he did not make the cash drop because of theheavy rush of business. Ward said that the drop procedurewas explained to all employees operating the cash registerbut that no cash drops were made on this evening. ManagerWard also explained that as a result of the robbery, hehimself assumed Ryan's responsibilities as night manager.On this date Ryan was also given a reprimand slip relatingto this incident.On July 2, Ryan was given a reprimand slip for notworking on this day when he was scheduled to do so, asaforestated. On July 3, he was given a reprimand slip for notwearing a hat (out of uniform). On July 4 and on August11,Ryan was reprimanded for being late for work, andAugust 14, received a reprimand for being 1 hour late forwork. On September I 1 and 12, Ryan was again given writ-ten reprimands for being a half hour late, and also on thelatter date he was reprimanded for being intoxicated. OnSeptember 14, 17, and 18, he received additional reprimandsfor lateness ranging from 15 to 30 minutes.10Ryan had no supervisory powers or functions as night manager, but hisduties did include responsibilities to see to it that the restaurant was clean,that the doors and windows were locked, and to make "money drops" in thesafeRyan's scheduled hours were from 5 p.m to I a in111Ryan testified that prior to the June election no onehad spoken to him about his lateness, that no one "reallyobjected" to employees coming in late, and said that nowritten slips were used for reprimands until Ward came in.According to Ryan almost all of the employees were late forwork "as much and more" than he was, and mentionedemployees Dowling, King, and Gordon as being late "quiteoften."The General Counsel also produced testimony throughSkelse Brown to the effect that after the election Ryan toldhim about the reprimands he was receiving, but Browntestified he did not pay very much attention to the com-plaints on lateness because on the day of the election therewere at least two employees who came in late and no "greatemphasis" was made over it. Brown admitted that Zerwashad also complained directly to him about Ryan's behaviorafter the election, but in these respects stated as follows:Well, he told me that Terry was-well, it was al-ways some complaint.He wasn't doing his work right. He had too longhair.He didn't come in on time, but as I said before,I took all of these accusations somewhat casually be-cause I had been involved in the campaigning of organ-izing other stores and had seen many of the employeeswith long hair and from my association with the em-ployees at the Corona store, the time they came in wasquite casual.The fact of this was because these employees wereexpected to clean up the location, and many times ittook until 2, 2:30 in the morning for them to do so whenthe time for their-them to stop working was 1 o'clock.So, this was a casual thing. The Company neverpaid them overtime. Therefore, they really never en-forced them to come in early.IBrown further related that after June 2 other employeesat the restaurant continued to come in late, but Ryan wasthe only one complained about. Brown said that when hereceived these complaints he passed them on to Ryan, butthat they both understood it was "harassment" and "retri-bution" for engaging in union activities. However, Brownadmitted that he finally gave Ward "a guarantee" that Ryanwould not be late to work anymore.Kenneth Dowling produced testimony for the GeneralCounsel to the effect that it was only after the election whenmanagement started making complaints about Ryan, andthat prior to the election he never heard any complaintsabout Ryan's appearance, work performance, or lateness.Dowling stated that before the election he (Dowling) "al-ways" came in late, and said that after he was rehired(Dowling was fired on June 1) he continued to come in latequite often, but only received one reprimand slip. Dowlingfurther revealed that 2 or 3 days after Ryan was dischargedhe had a conversation with Manager Ward and on thisoccasion Ward asked him "What happened to your whiteleader. He is not here now, you know. What's wrong, yourUnion is not strong enough for something like that?" Warddenied ever referring to Ryan as the "white leader."Manager Ward explained that on September 11 he helda meeting at the restaurant and informed all his employeesthat as of this date he would completely disregard all theirprevious reprimands or discipline slips, and all of them 112DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould be "starting fresh" as far as he was concerned, butadded that in the future if any employees received as manyas three discipline or reprimand slips for lateness they wouldthen be discharged. Ward stated that on the very day hemade the above announcement Ryan came in late, andcontinued this practice to such an extent that within a fewdays he had picked up five reprimands. He then contactedZerwas and informed him of the above and also told Zerwasthat Skelse Brown had even assured him that Ryan wouldnot be late anymore and if so he would have nothing to dowith it.Ward testified that lateness was not his only reasonfor the termination-he said that several inspectors from theBoard of Health had called his attention to the fact thatRyan would not keep his hat on and wore his hair too long.Ward then went on to say that Ryan was not responsible,that he could not rely on him, and that he was often out ofuniform. Ward further testified that he could not carry outhis policy of September 11 by discharging Ryan after he hadaccumulated three reprimands because the restaurant hadlost "a lot of schools kids" and it took 2 to 3 months to trainnew help. The Respondent also introduced various exhibitsthrough Manager Ward revealing that he had also repri-manded several other employees for lateness and variousother reasons, but Ward said that Ryan was the "worst" incoming in late.Dave Zerwas pinpointed various observations he hadmade about Ryan back in May and which could lead to hisdischarge-long hair,a magazinein view of customers, outof uniform, using binoculars, litter on the patio tables, andbeing late for work, as aforestated. Zerwas went on to statethat at the time of the robbery on June 19 managementconsidered terminating Ryan, but then decided against itbecause no one before had ever been discharged for failureto take proper security precautions.On September 20, Ryan was scheduled to work buteither was late or did not report, and as a result Wardcontacted Zerwas, who in turn talked to the Respondent'soffice andcounsel inSt.Louis. On September 21, Ryancalled Ward to ascertain why his name was not on the workschedule. Ward then informed Ryan that he had been termi-nated forexcessive latenessand otherreasons. 11In completing the main sequence of events it is alsopointed out that after the election the Respondent and theUnion held at least three bargainingsessions, and Ryan wasone of the four people composing the Union's negotiatingteam.Ward was a member of the negotiating team for theRespondent. At the first session there were discussions onthe employees demand for longer hair, and subsequent ther-eto Ryan was told to get his hair cut.In its brief the General Counsel argues,inter alia,asfollows:Ryan admits that he was criticized for having aPlay Boy magazine in the store, and for having binocu-11Ryantestifiedthat on Wednesday,September22, he sprained his ankleand called Ward to tell him that he would not be able to work but wouldbe in on the following Monday Ryanstatedthatitwas not untilOctober18 or 19 when he next contactedWard to informhim that hisleg or anklewas still botheringhim According to Ryan,he was thentold by Ward of hisdischarge.Ryan said thatthis was the first time he had beeninformed of histerminationand thatlatenesswas thereason given.It is difficult for me tounderstandany reference to dates in October, as Ward duly established thatRyan's last paydaywas September 20lars in the store, but not for his performance on the jobprior to June 2, 1971. However, following June 2, thereare numerous complaints about Ryan's performance.There is a significant shift to more stringent enforce-ment of company rules which coincides with the June2, 1971, election. Ryan exhibited the same sloppiness inappearance before and after the date, the same defi-ciencies in performance before and after that date andsimilar lateness record before and after that date. How-ever, prior to June 2, 1971, Ryan's defects were con-doned and the company made no attempt to documenta case against him or any other employee. Therefore ifRyan had not changed the rules must have changedand the only significant event which in timing co-incides with this change is the advent of the Union onthe scene.In this case, of course, there is no question whatsoeverbut that the Company had direct knowledge of Ryan's un-ion activities prior to his discharge, and, in fact, his overallparticipation and activities for the Union were quite exten-sive, as previously detailed herein, but, of course, it is wellestablished that union membership and activities do notinsulate an employee from discharge for otherreasons. Inmy opinion the General Counsel's case is much too ladenwith inferences to satisfy his burden of proving the viola-tions by a preponderance of the evidence, and, in the finalanalysis, the Respondent has successfully defended its posi-tion that Ryan was discharged for just cause.The events leading to Ryan's eventual discharge actu-ally started before Ward took overas managerof the Cor-ona restaurant, and reliable testimony by Zerwas isillustrativeof this fact. However, the General Counselplaces great emphasis and bases most of his case on thecontention and argument that it was not until after the Juneelection before the complaints on Ryan resulted in anyserious consequences, and further maintains that prior tothe election Ryan's shortcomings were condoned.Itwould seem to me that the General Counsel willencounter considerable difficulty in successfully maintain-ing this position due to the fact that Ward became managerof the restaurant here in question on June 3, and whateverrules or policies preceding managers may have enforced ordid not enforce have little or no bearing on the issue here.This record makes it clear that Ward had numerous ideasabout restaurant procedures and working arrangementswhich were considerably different from that of the formermanager or managers, and while others may have condonedsome of Ryan's shortcomings, it is obvious that Ward didnot.During the first few weeks in June, Ward had amplegrounds for making several reprimands against Ryan, aspreviously set forth herein.12 On June 19, the restaurant wasrobbed of considerable money and Ryan admitted he didnot follow the cash drop procedures. The dailysales andcash record for this date shows it was no more than an12The General Counsel argues that issuance of written reprimands afterJune 3 constituted stricter rules However, this is not supported by a prepon-derance of the evidence The same basic rules were in existence both beforeand after June 3, but it was Ward's policy to document his conversationswhere he had occasion to warn an employee, and he did so on advice ofcounsel and these same instructions were also passed along to all-the othermanagers JACK-IN-THE-BOX113average evening's business. The volume of business doneafter Ryan reported for work at 5 p.m. until the robbery wasapproximately $230, the amount taken in the robbery. Aspointed out, other robberies have resulted in losses of only$35, $16, and $12 because the cash drop procedure had beenfollowed. For some time after the robbery Ward himselftook over the responsibilities of night manager, and Ryanreturned to working on the grill or as cook, but his pay wasnot reduced and, therefore, he suffered no monetary loss. Itwould seem to me that Ward was exercising the establishedprerogatives of management in taking the actions he did,and in accordance with the above there is insufficient evi-dence to support the allegation that Ryan was demotedbecause of his union activity. He was demoted because hewas not doing his job properly, and Ward testified on directexamination that he did consider this incident as "a factor"in deciding to discharge Ryan. This record further disclosesthat, in July, August, and September, Ryan received addi-tional disciplinary slips including reprimands for being lateto work.On September 11, Ward laid down the policy that threereprimands to any employee on tardiness would result indischarge, and questions and discussions followed as towhat actions employees should take if they could not be ontime. However, on the afternoon of September 11, the sameday the above announcement was made and even thoughRyan was well aware of this new policy, he, nevertheless,reported late to work and did so again on the very next dayand then on three subsequent occasions, as aforestated. OnSeptember 14, Ward met with Skelse Brown, and basedupon Brown's guarantee that Ryan would not be late again,he did not terminate Ryan on this date-his third repri-mand. Ryan even agrees that at about this time Browntalked to him relative to his lateness.13 As further pointedout,Ward did not terminate Ryan for reporting late onSeptember 17 because, as Ward testified, "Really, I wastrying to give him a chance," and again credibly testifiedthat he did not fire Ryan on September 18 because he wasshort-handed at the Corona restaurant as some of his helpwas returning to school. As far as I am concerned the testi-mony by Ward is a reasonable explanation revealingadequate reasons for not asserting his new policy on late-ness following Ryan's third reprimand, but when Ryanfailed to report on September 20, he was terminated and sonotified on the following day.In the final analysis, Ward gave testimony which estab-lished that in the type of enterprise the Companyis engagedin-the fast food business-being on time for work is "verycritical."He explained that when he took over as managerin early June, most all of the employees were coming in late,said it was just something he "clamped down on," and thenemphatically stated that he just would not "tolerate" tardi-ness.From Ward's demeanor, from his sincere bearingwhile testifying, from his apparent desire to be in full com-mand of his restaurant at all times, and for the other reasons13Based on the admitted statement by Brown of his personal guarantee toWard that Ryan would be on time-an inference can be made that evenBrown himself finally recognized that Ryan's continual lateness was a genu-ine problem and a shortcoming thenewmanager would not condone.given herein, I believe him.There is a specific allegation in the complaint that dur-ing various dates since June 3, and up until September 18,the Respondent instituted stricter rules concerning workingconditions for its employees at its Corona restaurant thanhad existed prior to the election, and did so because ofunion activities.Ward testified that when he arrived at theCorona restaurant on June 3 there were rules posted andstated that those were the same rules posted in all restau-rants of Respondent. Ward further testified that the formator form of these rules was later changed, but that the actualrules were not changed. Zerwas corroborated Ward's testi-mony by stating that in August he changed the format byconsolidating three forms into one, but that there was nosubstantive change made in the rules. On September 11, asdetailed earlier herein,Ward did institute a new policy orrule that three incidents of lateness would lead to discharge,but the implementation of this rule was caused by the con-tinual tardiness of employees, and in the legitimate exerciseof his managerial responsibilitiesWard was insistent thathis employees be on time.There are further allegations to the effect that on Sep-tember 11, 12, 14, 17, and 18 the Respondent enforced itsrule concerning lateness of employees against Ryan, but notagainst the other employees, and, therefore, the Respondenttreated Ryan with disparity in comparison with the others.Again, the record here will not support this allegation. Be-tween June 3 and late September, Ward issued approxi-mately 20 written reprimands against employees other thanRyan, and about 9 of the 20 reprimands were because oflateness. The testimony and exhibits in this record also re-veal that Steve Kirschner had considerable difficulties inshowing up for work on time, and on July 2 was dischargedby Ward because of excessive lateness; Ward then namedseveral other employees he subsequently discharged for var-ious reasons, including being late. Futhermore, there is testi-mony by Ward that Ryan was late more frequently afterSeptember 11 than other employees. Gordon Townsendstated that after September 11, he was threatened with dis-charge from the Corona Restaurant for lateness, and Zer-was testified he was personally familiar with cases atRespondent's restaurants where employees were terminatedfor lateness between June and September.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act,my recommended Order will require Respondentto ceaseand desist therefrom and to take such affirmativeaction aswill effectuate the policies of the Act. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONSOF LAWActbe dismissed.1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6) and (7) of theAct.2.The Union named in section II herein is a labororganization within themeaning ofSection 2(5) of the Act.3. By interrogating employees as to their union activi-ties,and by threatening employees with certain reprisalsbecause of their union activities, the Respondent has en-gaged in andis engagingin unfair labor practices affectingcommerce within themeaning of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this case, and pur-suant to Section 10(c) of the Act, I hereby issue thefollowing recommended:'4ORDERRespondent, Foodmaker, Inc., d/b/a Jack-In-The-Box, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees to ascertain the amounts ofmoney being paid for engaging in union organizational ac-tivities.(b)Threatening employees with various reprisals ifthey went on strike or engaged in other protected activity.(c) In any other like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist the Union named herein, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its Corona restaurant, Astoria, New York,copies of the attached notice marked "Appendix."15 Copiesof said notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 29, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps it has taken to comply herewith.16I FURTHER RECOMMEND that the allegation in the com-plaint that Terrance Ryan was discharged in violation of the14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of The National Labor Relations Board "16 In the event that this recommended Order is adopted by the Board, thisprovision shall be modified to read:"Notify saidRegional Director, inwriting, within 20 days from the date of this Order, what steps the Respon-dent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees to ascertain theamounts of money being paid for engaging in unionorganizational activities.WE WILL NOT threaten employees with reprisals forengaging in a strike or other protected activity.WE WILL NOT in any other like or related mannerinterfere with, restrain, or,coerce our employees in theexercise of their rights to self-organization, to formlabor organizations, to join or assist the above-namedUnion, or any other labor organization, to bargainthrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities.FOODMAKER, INC, d/b/a JACK-IN-THE-Box(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office, 16Court Street, Fourth Floor, Brooklyn, New York 11241,Telephone 212-596-3535.